Case 4:18-cv-01885-HSG Document 530-15 Filed 11/01/18 Page 1 of 5




       SHARRET EXHIBIT 404
               Case 4:18-cv-01885-HSG Document 530-15 Filed 11/01/18 Page 2 of 5




From:                             Sharret, Jonathan
Sent:                             Tuesday, April 03, 2018 4:05 PM
To:                               ckaufman@tklg-llp.com
Cc:                               #Philips Prosecution Bar; Acer.Philips-TKLGALL@tklg-llp.com;
                                  viceroy@matters.warrenlex.com; viceroy@wc.com; rsmith@mnat.com; 'Silver, Daniel'
Subject:                          RE: Philips v. Acer


Craig, 
 
Mr. Chris Thompson will arrive to inspect this source code beginning on Monday, April 9. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2266
F 212-218-2200
jsharret@fchs.com
http://www.fitzpatrickcella.com
Bio

 
From: Craig Kaufman [mailto:ckaufman@tklg-llp.com]
Sent: Wednesday, February 07, 2018 1:55 PM
To: Sharret, Jonathan
Cc: #Philips Prosecution Bar; Acer.Philips-TKLGALL@tklg-llp.com; viceroy@matters.warrenlex.com; viceroy@wc.com;
rsmith@mnat.com; 'Silver, Daniel'
Subject: RE: Philips v. Acer
 
Jonathan, 
 
The newly produced source code is for the following products: A1‐810; A1‐811; A1‐840; and A1‐841. The source code is 
“complete” to the extent that it is a complete set of the source code that Acer could locate after conducting a 
reasonable search.  
 
Best regards, 
Craig 
 
 
From: Sharret, Jonathan [mailto:JSharret@FCHS.COM]  
Sent: Tuesday, February 06, 2018 9:36 AM 
To: Craig Kaufman  
Cc: #Philips Prosecution Bar ; Acer.Philips‐TKLGALL ; viceroy@matters.warrenlex.com; viceroy@wc.com; 
rsmith@mnat.com; 'Silver, Daniel'  
Subject: RE: Philips v. Acer 

                                                           1
               Case 4:18-cv-01885-HSG Document 530-15 Filed 11/01/18 Page 3 of 5
 
Hi Craig, 
 
I write to follow up on my correspondence below. Please provide your response by the end of this week. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret 
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas 
New York, NY 10104‐3800 
T 212‐218‐2266 
F 212‐218‐2200 
jsharret@fchs.com 
http://www.fitzpatrickcella.com 
Bio 

 
From: Sharret, Jonathan  
Sent: Wednesday, January 24, 2018 1:52 PM 
To: ckaufman@tklg‐llp.com 
Cc: #Philips Prosecution Bar; Acer.Philips‐TKLGALL@tklg‐llp.com; viceroy@matters.warrenlex.com; viceroy@wc.com; 
rsmith@mnat.com; Silver, Daniel 
Subject: RE: Philips v. Acer 
 
Craig, 
 
Thank you for your email. 
 
Please provide a list of the products for which Acer has now produced source code and please let us know if this 
production of source code is complete for each product or is missing code for an accused functionality (e.g., the 
keyboard and launcher). 
 
With respect to your production of documents excluding the non‐all‐in‐one desktop computers, I don’t believe we 
reached a resolution on my email of December 20, 2017 regarding past sales or the release of new products between 
now and trial. The last correspondence I have on this issue is from you on this same date indicating that you would 
consider my email and respond in due course. 
 
I am available to discuss this and document production for non‐all‐in‐one desktop computers. Please let me know when 
would be convenient for you and we can set up a call. 
 
Best regards, 
Jonathan 
 
Jonathan Sharret 
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas 
New York, NY 10104‐3800 
T 212‐218‐2266 

                                                          2
               Case 4:18-cv-01885-HSG Document 530-15 Filed 11/01/18 Page 4 of 5
F 212‐218‐2200 
jsharret@fchs.com 
http://www.fitzpatrickcella.com 
Bio 

 
From: Craig Kaufman [mailto:ckaufman@tklg‐llp.com]  
Sent: Wednesday, January 24, 2018 1:35 PM 
To: Sharret, Jonathan 
Cc: #Philips Prosecution Bar; Acer.Philips‐TKLGALL@tklg‐llp.com; viceroy@matters.warrenlex.com; viceroy@wc.com; 
rsmith@mnat.com; Silver, Daniel 
Subject: Philips v. Acer 
 
Jonathan, 
 
I write to provide an update on the production of documents relating to products that were identified in Philips’ Third 
Supplemental Identification of accused products. 
 
1. Source code. We have produced additional source code for certain newly accused products on the source code 
computer. It is available for inspection at our office in Redwood Shores. 
2. With the exception of non‐all‐in‐one desktop computers, we have received, and are in the process of producing, 
relevant documents for each product that could be located after a reasonable search. We are producing them on a 
rolling basis as they are processed.  
3. With respect to non‐all‐in‐one desktop computers, which were first accused of infringement in the Third 
Supplemental Identification of accused products, we should have a short call to see if we can short‐circuit some of the 
production issues for these products. 
 
 
Best regards, 
 
Craig 
 
 
                Craig R. Kaufman | Partner 
                TechKnowledge Law Group LLP 
                100 Marine Parkway ∙ Suite 200 ∙ Redwood 
                Shores, CA 94065 
           




                Direct:(650) 517‐5225 | Email: ckaufman@tklg‐
                llp.com  
 
CONFIDENTIALITY STATEMENT: The information in this email may be confidential and/or privileged. This email is 
intended to be reviewed by only the individual or organization named above. If you are not the intended recipient or an 
authorized representative of the intended recipient, you are hereby notified that any review, dissemination or copying 
of this email and its attachments, if any, or the information contained herein is prohibited. If you have received this 
email in error, please immediately notify the sender by return email and delete this email from your system. 
 
 




                                                           3
              Case 4:18-cv-01885-HSG Document 530-15 Filed 11/01/18 Page 5 of 5
This email message and any attachments are intended for the use of the addressee(s) indicated above.
Information that is privileged or otherwise confidential may be contained therein. If you are not the intended
recipient(s), you are hereby notified that any dissemination, review or use of this message, documents or
information contained therein is strictly prohibited. If you have received this message in error, please
immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




                                                        4
